Title: To James Madison from Thomas Lehré, 30 March 1812
From: Lehré, Thomas
To: Madison, James


SirCharleston S. C. March 30th: 1812.
I regret my not being able to go to the Northward as I intended, by which means I am deprived of the pleasure of delivering to you personally the enclosed letter of introduction which I received from Charles Pinckney Esquire, a Gentleman well Known here to be one of your warmest and best friends. With your predecessor Mr: Thomas Jefferson, I have the pleasure of a personal acquaintance, and with whom I had the honor to correspond. Although I have not the pleasure of a personal acquaintance with you, I am solicitous to be permitted to take the liberty of corresponding with you, whenever it shall appear to me that the public good may require it. The present, & the approaching times require, that our Republican friends in every part of this State, as well as in the Union, should be well informed, so that they may act in unison. The Federalists spare no pains to give their friends here the First, and best information, by every mail, of what is going on at Washington, whilst Congress are in Session, by which means they are enabled to distort the Facts—pervert the truth—and often Poison the Public mind against our Government, and its friends before the Republicans get any papers or Documents to refute, or repel their diabolical machinations. I mention this to you in confidence, and not with a view to reproach any of our friends at Washington, but merely to show how active & industrious our Political opponents are, to carry their points. Therefore, I think, with all due deference, we ought for various reasons to be on the alert with such active antagonists, and endeavour to Keep our friends here, and throughout the Union, if not better, at least as well informed as they are, respecting the measures of our Government, we shall then have nothing to fear from all they can say, or do, against us.
Whatever communications you may think proper to make to me, be assured Sir, they shall be disposed of among our friends here, and in different parts of this State, in Such a manner, as to produce the desired effect.
Your goodness and Patriotism will I am persuaded pardon me for the liberty I have taken with you in this Letter, more especially when I assure you that I am actuated only by an ardent desire to see the Government of my Native Country, under your happy auspices, flourish and triumph over all its enemies. I am with the highest consideration Sir Your Obedt: Humble Servant
Thomas Lehré
